Citation Nr: 0401331	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for memory problems, mental 
difficulties, and headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to service connection 
for mental deficiency due to head trauma.  The claim was 
relabeled service connection for residuals of head injuries, 
including headaches, confusion, and memory loss, in the March 
2003 supplemental statement of the case, and as entitlement 
to service connection for headaches, confusion and memory 
loss in the May 2003 supplemental statement of the case.


REMAND

The issue before the Board is service connection for memory 
problems, mental difficulties, and headaches.  In December 
2003, the Board received a letter from a private physician 
concerning this claim.  In light of Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the case is hereby REMANDED to the RO for 
the following action:

The RO should adjudicate the issue of 
service connection for memory problems, 
mental difficulties, and headaches, 
taking into consideration the additional 
evidence recently received by the Board, 
i.e., the letter from the private 
physician.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




